783 N.W.2d 353 (2010)
Richard TAYLOR and Karen Taylor, Plaintiffs-Appellees,
v.
KENT RADIOLOGY, PC, and Louis Bixler, MD, Defendants-Appellants, and
Trinity Health-Michigan, Defendant.
Docket No. 140466. COA No. 286078.
Supreme Court of Michigan.
June 28, 2010.

Order
On order of the Court, the application for leave to appeal the December 22, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.